Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-12 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Drawings
The drawings are objected to because Figures 2-3, 8, 10, 13, and 18-19 are exploded views, but they do not follow the guidelines for exploded views. MPEP 608.02(V)(h)(1) states: "Exploded views, with the separated parts embraced by a  bracket...”.  Examiner suggests embracing the separated parts by a bracket. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6, lines 11-12 recite “placing the first therapy module adjacent to the module seat so that the second set of magnets that are magnetically attracted to the first set of magnets” and Examiner suggests amending the phrase “magnets that are” to --magnets are-- in order to better follow the preceding phrase “so that.”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (2015/0045702) in view of Nichols (2019/0262607).
Regarding claim 1, Lin discloses a therapy system (Fig. 1) comprising: a therapy device that includes a housing (holding unit 11, Fig. 1) that includes a handle portion (lower half of unit 11, Fig. 1), a head portion (upper half of unit 11, Fig. 1) and a module seat (notch 111, the annular rim above the notch, first magnetic attraction components 112, and first connection terminals 113 are considered the module seat, Fig. 1) defined on the head portion (upper half of unit 11, Fig. 1), wherein the module seat includes a first set of magnets (first magnetic attraction components 112, Fig. 1), and an electrical source (power supply unit 114, Fig. 1), a first therapy module (connection part 13, cover body 15, and cosmetic assembly 17, collectively form a first therapy module, Fig. 1) removably secured to the module seat (removably secured via magnetic attraction components parts 112 and 132, see Fig. 1 and see lines 10-15 of [0010]), wherein the first therapy module provides a first type of therapy (heat therapy, see the last two sentences of [0019]), and is in electrical communication with the electrical source (see lines 29-33 of [0017]), wherein the first therapy module includes a second set of magnets (second magnetic attraction components 132, Fig. 1) that are magnetically attracted to the first set of magnets (see lines 20-29 of [0017]).
Lin discloses different therapy modules (different cover parts 15 in Fig. 1, Fig. 3, Fig. 4) and says different cosmetic assemblies may be exchanged (see lines 10-15 of [0010]), but does not specifically state the system includes a second therapy module that is configured to be removably secured to the module seat, wherein the second therapy module provides a second type of therapy and is configured to be in electrical communication with the electrical source when the second therapy module is secured to the module seat, wherein the second type of therapy is different than the first type of therapy, wherein the second therapy module includes a third set of magnets that are configured to be magnetically attracted to the first set of magnets.
However, it is noted that it has been held that mere duplication of the essential working parts of a device (i.e., providing a second removable therapy module) involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. MPEP 2144.04.
Furthermore, Nichols teaches a related tissue therapy system with interchangeable therapy heads (see Figs. 1-5, Fig. 10, and lines 8-11 of the abstract), wherein the system includes a second therapy module (massage face head module 14B, Fig. 5) that is configured to be removably secured to a module seat (receptacle 24, Fig. 2A, see Fig. 5, and see the second and third sentences of [0007]), wherein the second therapy module (massage module 14B, Fig. 5) provides a second type of therapy (vibration therapy via vibration motor 66 and microcurrent skin therapy via current emitter element 58, Figs. 4-5) and is configured to be in electrical communication (via electrical contacts, see the first sentence of [0029] and see lines 6-10 of [0030]) with an electrical source (batteries 68, Fig. 5) when the second therapy module (14B) is secured to the module seat (14B, Fig. 4, see lines 6-10 of [0030]), wherein the second type of therapy (vibration and microcurrent therapy, see the last three lines of [0034]) is different than the first type of therapy (a first type of light therapy is provided by LED light head module 14A, Fig. 3, the light therapy may be for acne treatment or to treat skin wrinkles, see the first sentence of [0022] and see lines 6-11 of [0033]. Additionally, Lin provides a first therapy that is heat therapy). Providing a plurality of interchangeable therapy heads advantageously allows a user to easily provide a variety of different skin treatment therapies (see the last sentence of [0026]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the therapy system of Lin to provide a duplicate of the first removable therapy module, but with the duplicate performing a second type of therapy that is different than the first type of therapy such as a vibration and microcurrent therapy module as taught by Nichols so that a user can select which therapy module to utilize to easily provide a variety of different skin treatment therapies (see the last sentence of [0026] of Nichols). In the modified Lin/Nichols device, each removable therapy module would have its own set of magnets (such as second magnetic attraction components 132, Fig. 1 of Lin) that are magnetically attracted to the first set of magnets (see lines 20-29 of [0017] of Lin), and thus the second therapy module (the duplicated first therapy module of Lin, modified by Nichols to have a second, different therapy such as vibration/microcurrent therapy) would include a third set of magnets (analogous to the magnets 132, Fig. 1 of Lin) that are configured to be magnetically attracted to the first set of magnets (see lines 20-29 of [0017] of Lin).
Regarding claim 3, the modified Lin/Nichols device discloses wherein the first therapy is one of cold therapy, heat therapy, LED light therapy, microcurrent therapy, photobiomodulation therapy, radio frequency therapy or ultrasound therapy (the first therapy is heat therapy, see the last two sentences of [0019] of Lin), and wherein the second therapy is one of cold therapy, heat therapy, LED light therapy, microcurrent therapy, photobiomodulation therapy, radio frequency therapy or ultrasound therapy (the second therapy is vibration therapy with microcurrent skin therapy, see vibration massage module 14B with vibration motor 66 and current emitter 58, Figs. 4-5 of Nichols; see the last three lines of [0034] and para. [0035] of Nichols).
Regarding claim 6, Lin discloses a method of using a therapy device (Fig. 1), the method comprising the steps of. obtaining the therapy device (it is provided/obtained in Fig. 1), wherein the therapy device includes a housing (holding unit 11, Fig. 1) having a handle portion (lower half of unit 11, Fig. 1), a head portion (upper half of unit 11, Fig. 1) and a module seat (notch 111, the annular rim above the notch, first magnetic attraction components 112, and first connection terminals 113 are considered the module seat, Fig. 1) defined on the head portion (upper half of unit 11, Fig. 1), and an electrical source (power supply unit 114, Fig. 1), wherein the module seat includes a first set of magnets (first magnetic attraction components 112, Fig. 1), wherein the module seat includes a securement recess (notch 111, Fig. 1) defined therein, obtaining a first therapy module (connection part 13, cover body 15, and cosmetic assembly 17, collectively form a therapy module, Fig. 1) that defines a central axis (the vertical dashed line in Fig. 1 runs through the center of the therapy module), wherein the first therapy module includes a second set of magnets (second magnetic attraction components 132, Fig. 1) and the other of a securement protrusion (fixing block 131, Fig. 1) extending therefrom, and wherein the first therapy module provides a first type of therapy (heat therapy, see the last two sentences of [0019]), placing the first therapy module adjacent to the module seat (see Figs. 1-2, the first therapy module is inserted into the module seat by putting the fixing block 131 into the recess 111) so that the second set of magnets (132, Fig. 1) that are magnetically attracted to the first set of magnets (131, Fig. 1; see lines 20-29 of [0017]), placing the securement protrusion (131, Fig. 1) to be received in the securement recess (111, Fig. 1; see Figs. 1-2), whereby the magnetic attraction of the second set of magnets (132) to the first set of magnets (112) pulls the securement protrusion into the securement recess (see lines 20-29 of [0017]), and using the first therapy module (the therapy module will be used when it is attached, see the last sentence of [0017]).
Lin is silent regarding rotating the first therapy module about the central axis until the securement protrusion is received in the securement recess.
Nichols teaches a related tissue therapy system with interchangeable therapy heads (see Figs. 1-5, Fig. 10, and lines 8-11 of the abstract), wherein a first therapy module (interchangeable head module 14, Fig. 2A) is rotated about a central axis until a securement protrusion (housing portion 46, Fig. 2B; better seen at 46a, Fig. 8) is received in the securement recess (head receptacle 24, Fig. 2A; the module 14 is rotated/twisted to have the “L”-shaped interlock grooves 34 engage interlock ridges on the module, see lines 1-10 of [0030]). The rotation allows the interlock grooves to engage so that the therapy module(s) can be twist-locked to prevent inadvertent disengagement and to further ensure positive electrical contact is completed (see lines 1-10 of [0030]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the securement protrusion and securement recess of Lin so that the recess includes “L”-shaped grooves designed to engage interlock ridges on the protrusion as taught by Nichols, so that the therapy module(s) can be twist-locked to prevent inadvertent disengagement and to further ensure positive electrical contact is completed (see lines 1-10 of [0030] of Nichols).
Claims 2, 4-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (2015/0045702) in view of Nichols (2019/0262607) as applied to claims 1 and 6 above, and further in view of Tammabattula (2020/0154874). 
Regarding claim 2, the modified Lin/Nichols device discloses wherein the module seat (notch 111, the annular rim above the notch, first magnetic attraction components 112, and first connection terminals 113 are considered the module seat, Fig. 1 of Lin) includes a first securement recess (notch 111, Fig. 1 of Lin) defined therein, wherein the first therapy module (connection part 13, cover body 15, and cosmetic assembly 17, collectively form a first therapy module, Fig. 1 of Lin) includes a second securement protrusion (fixing block 131, Fig. 1 of Lin) extending therefrom, and wherein the second securement protrusion (131, Fig. 1 of Lin) is received in the first securement recess (111, Fig. 1 of Lin).
Lin additionally discloses electrical contacts that couple together (first and second connection terminals 113, 131, Fig. 1), but the modified Lin/Nichols device is silent regarding the module seat including a first securement protrusion extending therefrom, and the first therapy module including a second securement recess defined therein, wherein the first securement protrusion is received in the second securement recess. 
Tammabattula teaches a related skincare device (Fig. 1) with a module seat (top-surface 4305, Fig. 43) including a first securement protrusion extending therefrom (connector 4301, Fig. 43; removably coupled to a complementary connector 301, Fig. 44; see lines 4-10 of [0269] and note that connector 301 is a female connection, see the penultimate sentence of [0176]); and a therapy module (skincare device 3600, Fig. 40) including a second securement recess defined therein (connector 301, Fig. 44; this can be a female connection and thus have a recess defined therein, see the penultimate sentence of [0176]), wherein the first securement protrusion (4301, Fig. 43) is received in the second securement recess (301, Fig. 44; see lines 4-10 of [0269]). This allows the module seat and therapy module connection to transmit electrical power and communicate data between the removable parts (see the last eighteen lines of [0269]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second connection terminals (113, 131, Fig. 1) of Lin to be replaced with a male first securement protrusion and a female second securement recess as taught by Tammabattula because this is a simple substitution of one known electrical connection coupling for another known electrical connection coupling, and would provide an expected result of allowing electrical power and data to be transmitted between the separable modules upon connection.
Regarding claim 4, the modified Lin/Nichols/Tammabattula device discloses wherein one of the first securement protrusion and the second securement recess includes female electrical contacts (second securement recess 301, Fig. 44 includes female electrical contacts, see the penultimate sentence of [0176] of Tammabattula) and the other of the first securement protrusion and second securement recess includes male electrical contacts (first securement protrusion 4301 shown to include male electrical contacts in Fig. 43, and is stated to complementary couple with 301, a female electrical connector, see lines 4-10 of [0269] of Tammabattula), and wherein connection of the male electrical contacts (4301) and female electrical contacts (301) provides electrical communication between the electrical source and the therapy module (see lines 29-33 of [0017] of Lin, and the last eighteen lines of [0269] of Tammabattula).
Regarding claim 5, the modified Lin/Nichols/Tammabattula device discloses wherein the male electrical contacts (4301, Fig. 43 of Tammabattula) include four prongs (see Fig. 43 of Tammabattula, there are at least four prongs), and discloses that the connection provides both electrical communication and data communication (see the last eighteen lines of [0269] of Tammabattula), but does not specifically state that two of the prongs provide electrical communication and two of the prongs provide data communication.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the four prongs of the male electrical contacts of Lin/Nichols/Tammabattula to have two prongs for electrical communication and two prongs for data communication, since it has been held that where the general conditions of a claim are disclosed in the prior art (transmitting electrical communication and data communication via male/female electrical connection with at least four prongs taught by Tammabattula), discovering the optimum or workable ranges (two prongs for electrical communication, two prongs for data communication) involves only routine skill in the art.  In re Aller, 105 USPQ 233.  MPEP 2144.05.
Regarding claim 7, the modified Lin/Nichols device discloses providing electrical contacts (first and second connection terminals 113, 131, Fig. 1 of Lin) in the securement protrusion (131, Fig. 1 of Lin) and the securement recess (notch 111, Fig. 1 of Lin), and electrically connecting the first therapy module to the electrical source when the securement protrusion is received in the securement recess (see lines 29-33 of [0017] of Lin).
The modified Lin/Nichols device is silent regarding one of the securement protrusion and the securement recess includes female electrical contacts and the other of the securement protrusion and securement recess includes male electrical contacts.
Tammabattula teaches a related skincare device (Fig. 1) with a module seat (top-surface 4305, Fig. 43) including a first securement protrusion extending therefrom (connector 4301, Fig. 43; removably coupled to a complementary connector 301, Fig. 44; see lines 4-10 of [0269] and note that connector 301 is a female connection, see the penultimate sentence of [0176]); and a therapy module (skincare device 3600, Fig. 40) including a second securement recess defined therein (connector 301, Fig. 44; this can be a female connection and thus have a recess defined therein, see the penultimate sentence of [0176]), wherein the first securement protrusion (4301, Fig. 43) is received in the second securement recess (301, Fig. 44; see lines 4-10 of [0269]). Additionally, one of the first securement protrusion and the second securement recess includes female electrical contacts (second securement recess 301, Fig. 44 includes female electrical contacts, see the penultimate sentence of [0176]) and the other of the first securement protrusion and second securement recess includes male electrical contacts (first securement protrusion 4301 shown to include male electrical contacts in Fig. 43, and is stated to complementary couple with 301, a female electrical connector, see lines 4-10 of [0269]), and wherein connection of the male electrical contacts (4301) and female electrical contacts (301) provides electrical communication between the electrical source and the therapy module (see the last eighteen lines of [0269]). This allows the module seat and therapy module connection to transmit electrical power and communicate data between the removable parts (see the last eighteen lines of [0269]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second connection terminals (113, 131, Fig. 1 of Lin) of Lin/Nichols to be replaced with a male first securement protrusion and a female second securement recess as taught by Tammabattula because this is a simple substitution of one known electrical connection coupling for another known electrical connection coupling, and would provide an expected result of allowing electrical power and data to be transmitted between the separable modules upon connection.
Regarding claim 8, the modified Lin/Nichols/Tammabattula device discloses removing (see lines 10-15 of [0010] of Lin) the first therapy module (connection part 13, cover body 15, and cosmetic assembly 17, collectively form a therapy module, Fig. 1 of Lin) from the module seat (notch 111, the annular rim above the notch, first magnetic attraction components 112, and first connection terminals 113 are considered the module seat, Fig. 1).
Lin discloses different therapy modules (different cover parts 15 in Fig. 1, Fig. 3, Fig. 4) and says different cosmetic assemblies may be exchanged (see lines 10-15 of [0010]), but the modified Lin/Nichols/Tammabattula device as currently combined is silent regarding obtaining a second therapy module that defines a central axis, wherein the second therapy module includes a third set of magnets and one of a securement protrusion extending therefrom or a securement recess defined therein, and wherein the second therapy module provides a second therapy that is different from the first therapy, placing the second therapy module adjacent to the module seat so that the third set of magnets that are magnetically attracted to the first set of magnets, rotating the second therapy module about the central axis until the securement protrusion is received in the securement recess, whereby the magnetic attraction of the third set of magnets to the first set of magnets pulls the securement protrusion into the securement recess, and using the second therapy module.
However, it is noted that it has been held that mere duplication of the essential working parts of a device (i.e., providing a second removable therapy module) involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. MPEP 2144.04.
Furthermore, Nichols additionally teaches that the therapy system has a plurality of interchangeable therapy heads (see Figs. 1-5, Fig. 10, and lines 8-11 of the abstract), including a second therapy module (massage face head module 14B, Fig. 5) that defines a central axis (along 36, 42, Fig. 2A-2B), wherein the second therapy module (14B) includes a securement protrusion (housing portion 46, Fig. 2B; better seen at 46a, Fig. 8) extending therefrom, and wherein the second therapy module (14B) provides a second therapy (vibration therapy via vibration motor 66 and microcurrent skin therapy via current emitter element 58, Figs. 4-5) that is different from the first therapy (a first type of light therapy is provided by LED light head module 14A, Fig. 3, the light therapy may be for acne treatment or to treat skin wrinkles, see the first sentence of [0022] and see lines 6-11 of [0033]. Additionally, Lin provides a different first therapy as a heating therapy); placing the second therapy module (14B) adjacent to the module seat (as seen in Fig. 4), rotating the second therapy module (14B; twisted as described in lines 1-10 of [0030]) about the central axis until the securement protrusion is received in the securement recess (the module 14 is rotated/twisted to have the “L”-shaped interlock grooves 34 engage interlock ridges on the module, see lines 1-10 of [0030]. This will lock the securement protrusion 46 in the securement recess 24, Fig. 2A), and using the second therapy module (when module 14B is attached, it will be used to massage the face. See the last three lines of [0034]). Providing a plurality of interchangeable therapy heads advantageously allows a user to easily remove and then attach a desired therapy head to provide a variety of different skin treatment therapies (see the last sentence of [0026]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the therapy system of Lin/Nichols/Tammabattual to provide a duplicate of the first removable therapy module, but with the duplicate performing a second type of therapy that is different than the first type of therapy such as a vibration and microcurrent therapy module, and to remove the first therapy module and then attach the second therapy module as taught by Nichols so that a user can select which therapy module to utilize to easily provide a variety of different skin treatment therapies (see the last sentence of [0026] of Nichols). In the modified Lin/Nichols device, each removable therapy module would have its own set of magnets (such as second magnetic attraction components 132, Fig. 1 of Lin) that are magnetically attracted to the first set of magnets (see lines 20-29 of [0017] of Lin), and thus the second therapy module (the duplicated first therapy module of Lin, modified by Nichols to have a second, different therapy such as vibration/microcurrent therapy) would include a third set of magnets (analogous to the magnets 132, Fig. 1 of Lin) that are configured to be magnetically attracted to the first set of magnets (see lines 20-29 of [0017] of Lin) to pull the securement protrusion into the securement recess (the magnetic attraction will help pull the protrusion into the recess in the modified Lin/Nichols device).
Claim(s) 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (2015/0045702) in view of Tammabattula (2020/0154874).
Regarding claim 9, discloses a therapy device therapy device (Fig. 1) comprising: a housing (holding unit 11, Fig. 1) that includes a handle portion (lower half of unit 11, Fig. 1), a head portion (upper half of unit 11, Fig. 1) and a module seat (notch 111, the annular rim above the notch, first magnetic attraction components 112, and first connection terminals 113 are considered the module seat, Fig. 1) defined on the head portion (upper half of unit 11, Fig. 1), wherein the module seat includes a first set of magnets (first magnetic attraction components 112, Fig. 1), wherein the module seat includes a first securement recess (notch 111, Fig. 1) defined therein, an electrical source (power supply unit 114, Fig. 1), a therapy module (connection part 13, cover body 15, and cosmetic assembly 17, collectively form a therapy module, Fig. 1) removably secured to the module seat (removably secured via magnetic attraction components parts 112 and 132, see Fig. 1 and see lines 10-15 of [0010]), wherein the therapy module includes a second set of magnets  (second magnetic attraction components 132, Fig. 1) that are magnetically attracted to the first set of magnets (see lines 20-29 of [0017]), wherein the therapy module includes a second securement protrusion (fixing block 131, Fig. 1) extending therefrom, and wherein the second securement protrusion (131, Fig. 1) is received in the first securement recess (111, Fig. 1; see lines 14-17 of [0017]).
Lin additionally discloses electrical contacts that couple together (first and second connection terminals 113, 131, Fig. 1), but is silent regarding the module seat including a first securement protrusion extending therefrom; and the therapy module including a second securement recess defined therein, wherein the first securement protrusion is received in the second securement recess.
Tammabattula teaches a related skincare device (Fig. 1) with a module seat (top-surface 4305, Fig. 43) including a first securement protrusion extending therefrom (connector 4301, Fig. 43; removably coupled to a complementary connector 301, Fig. 44; see lines 4-10 of [0269] and note that connector 301 is a female connection, see the penultimate sentence of [0176]); and a therapy module (skincare device 3600, Fig. 40) including a second securement recess defined therein (connector 301, Fig. 44; this can be a female connection and thus have a recess defined therein, see the penultimate sentence of [0176]), wherein the first securement protrusion (4301, Fig. 43) is received in the second securement recess (301, Fig. 44; see lines 4-10 of [0269]). This allows the module seat and therapy module connection to transmit electrical power and communicate data between the removable parts (see the last eighteen lines of [0269]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second connection terminals (113, 131, Fig. 1) of Lin to be replaced with a male first securement protrusion and a female second securement recess as taught by Tammabattula because this is a simple substitution of one known electrical connection coupling for another known electrical connection coupling, and would provide an expected result of allowing electrical power and data to be transmitted between the separable modules upon connection.
Regarding claim 10, the modified Lin/Tammabattula device discloses wherein one of the first securement protrusion and the second securement recess includes female electrical contacts (second securement recess 301, Fig. 44 includes female electrical contacts, see the penultimate sentence of [0176] of Tammabattula) and the other of the first securement protrusion and second securement recess includes male electrical contacts (first securement protrusion 4301 shown to include male electrical contacts in Fig. 43, and is stated to complementary couple with 301, a female electrical connector, see lines 4-10 of [0269] of Tammabattula), and wherein connection of the male electrical contacts (4301) and female electrical contacts (301) provides electrical communication between the electrical source and the therapy module (see lines 29-33 of [0017] of Lin, and the last eighteen lines of [0269] of Tammabattula).
Regarding claim 11, the modified Lin/Tammabattula device discloses wherein the therapy module (13, 15, 17, Fig. 1 of Lin) provides at least one of cold therapy, heat therapy, LED light therapy, microcurrent therapy, photobiomodulation therapy, radio frequency therapy, cleansing therapy or ultrasound therapy (see the last two sentences of [0019] of Lin, the therapy module provides heat therapy).
Regarding claim 12, the modified Lin/Tammabattula device discloses wherein the male electrical contacts (4301, Fig. 43 of Tammabattula) include four prongs (see Fig. 43 of Tammabattula, there are at least four prongs), and discloses that the connection provides both electrical communication and data communication (see the last eighteen lines of [0269] of Tammabattula), but does not specifically state that two of the prongs provide electrical communication and two of the prongs provide data communication.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the four prongs of the male electrical contacts of Lin/Tammabattula to have two prongs for electrical communication and two prongs for data communication, since it has been held that where the general conditions of a claim are disclosed in the prior art (transmitting electrical communication and data communication via male/female electrical connection with at least four prongs taught by Tammabattula), discovering the optimum or workable ranges (two prongs for electrical communication, two prongs for data communication) involves only routine skill in the art.  In re Aller, 105 USPQ 233.  MPEP 2144.05.
Double Patenting
Claim 9 of this application is patentably indistinct from claim 8 of Application No. 17/705,300. 
Claim 10 of this application is patentably indistinct from claim 9 of Application No. 17/705,300. 
Claim 11 of this application is patentably indistinct from claim 10 of Application No. 17/705,300. 
Claim 12 of this application is patentably indistinct from claim 12 of Application No. 17/705,300. 
Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 17/705,300 in view of Nichols (2019/0262607). 
Regarding claim 1, although the claim language is not identical, claim 8 of copending Application No. 17/705,300 discloses a therapy device comprising: a housing that includes a handle portion, a head portion and a module seat defined on the head portion, wherein the module seat includes a first set of magnets, wherein the module seat includes a first securement protrusion extending therefrom and includes a first securement recess defined therein, an electrical source, a therapy module removably secured to the module seat, wherein the therapy module includes a second set of magnets that are magnetically attracted to the first set of magnets, wherein the therapy module includes a second securement protrusion extending therefrom and includes a second securement recess defined therein, wherein the first securement protrusion is received in the second securement recess, and wherein the second securement protrusion is received in the first securement recess. Claim 8 of copending Application No. 17/705,300 is silent regarding a second therapy module that is configured to be removably secured to the module seat, wherein the second therapy module provides a second type of therapy and is configured to be in electrical communication with the electrical source when the second therapy module is secured to the module seat, wherein the second type of therapy is different than the first type of therapy, wherein the second therapy module includes a third set of magnets that are configured to be magnetically attracted to he first set of magnets.
However, it is noted that it has been held that mere duplication of the essential working parts of a device (i.e., providing a second removable therapy module) involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. MPEP 2144.04.
Furthermore, Nichols teaches a related tissue therapy system with interchangeable therapy heads (see Figs. 1-5, Fig. 10, and lines 8-11 of the abstract), wherein the system includes a second therapy module (massage face head module 14B, Fig. 5) that is configured to be removably secured to a module seat (receptacle 24, Fig. 2A, see Fig. 5, and see the second and third sentences of [0007]), wherein the second therapy module (massage module 14B, Fig. 5) provides a second type of therapy (vibration therapy via vibration motor 66 and microcurrent skin therapy via current emitter element 58, Figs. 4-5) and is configured to be in electrical communication (via electrical contacts, see the first sentence of [0029] and see lines 6-10 of [0030]) with an electrical source (batteries 68, Fig. 5) when the second therapy module (14B) is secured to the module seat (14B, Fig. 4, see lines 6-10 of [0030]), wherein the second type of therapy (vibration and microcurrent therapy, see the last three lines of [0034]) is different than the first type of therapy (a first type of light therapy is provided by LED light head module 14A, Fig. 3, the light therapy may be for acne treatment or to treat skin wrinkles, see the first sentence of [0022] and see lines 6-11 of [0033]. Additionally, claim 8 of 17/705,300 provides a first therapy). Providing a plurality of interchangeable therapy heads advantageously allows a user to easily provide a variety of different skin treatment therapies (see the last sentence of [0026]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the therapy system of claim 8 of 17/705,300 to provide a duplicate of the first removable therapy module, but with the duplicate performing a second type of therapy that is different than the first type of therapy such as a vibration and microcurrent therapy module as taught by Nichols so that a user can select which therapy module to utilize to easily provide a variety of different skin treatment therapies (see the last sentence of [0026] of Nichols). In the modified Claim 8/Nichols device, each removable therapy module would have its own set of magnets (as in claim 8 of 17/705,300) that are magnetically attracted to the first set of magnets, and thus the second therapy module (the duplicated first therapy module of claim 8, modified by Nichols to have a second, different therapy such as vibration/microcurrent therapy) would include a third set of magnets (analogous to the magnets of claim 8 of 17/705,300) that are configured to be magnetically attracted to the first set of magnets.
Regarding claim 2, although the claim language is not identical, the modified claim 8/Nichols device discloses (based upon claim 8) first securement protrusion extending therefrom and includes a first securement recess defined therein, an electrical source, a therapy module removably secured to the module seat, wherein the therapy module includes a second set of magnets that are magnetically attracted to the first set of magnets, wherein the therapy module includes a second securement protrusion extending therefrom and includes a second securement recess defined therein, wherein the first securement protrusion is received in the second securement recess.
Regarding claim 6, although the claim language is not identical, claim 8 of copending Application No. 17/705,300 discloses a therapy device comprising: a housing that includes a handle portion, a head portion and a module seat defined on the head portion, wherein the module seat includes a first set of magnets, wherein the module seat includes a first securement protrusion extending therefrom and includes a first securement recess defined therein, an electrical source, a therapy module removably secured to the module seat, wherein the therapy module includes a second set of magnets that are magnetically attracted to the first set of magnets, wherein the therapy module includes a second securement protrusion extending therefrom and includes a second securement recess defined therein, wherein the first securement protrusion is received in the second securement recess, and wherein the second securement protrusion is received in the first securement recess. Claim 8 of copending Application No. 17/705,300 is silent regarding rotating the first therapy module about the central axis until the securement protrusion is received in the securement recess.
Nichols teaches a related tissue therapy system with interchangeable therapy heads (see Figs. 1-5, Fig. 10, and lines 8-11 of the abstract), wherein a first therapy module (interchangeable head module 14, Fig. 2A) is rotated about a central axis until a securement protrusion (housing portion 46, Fig. 2B; better seen at 46a, Fig. 8) is received in the securement recess (head receptacle 24, Fig. 2A; the module 14 is rotated/twisted to have the “L”-shaped interlock grooves 34 engage interlock ridges on the module, see lines 1-10 of [0030]). The rotation allows the interlock grooves to engage so that the therapy module(s) can be twist-locked to prevent inadvertent disengagement and to further ensure positive electrical contact is completed (see lines 1-10 of [0030]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the securement protrusion and securement recess of claim 8 of 17/705,300 so that the recess includes “L”-shaped grooves designed to engage interlock ridges on the protrusion as taught by Nichols, so that the therapy module(s) can be twist-locked to prevent inadvertent disengagement and to further ensure positive electrical contact is completed (see lines 1-10 of [0030] of Nichols).
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 17/705,300 in view of Nichols (2019/0262607). 
Regarding claim 3, although the claim language is not identical, claim 10 of copending Application No. 17/705,300 discloses all of claim 8 of 17/705,300 (see the claim 1 rejection above), and claim 10 further discloses wherein the (First) therapy module provides at least one of cold therapy, heat therapy, LED light therapy, microcurrent therapy, photobiomodulation therapy, radio frequency therapy, cleansing therapy or ultrasound therapy. Furthermore, Nichols discloses wherein the second therapy module provides therapy is one of cold therapy, heat therapy, LED light therapy, microcurrent therapy, photobiomodulation therapy, radio frequency therapy or ultrasound therapy (the second therapy is vibration therapy with microcurrent skin therapy, see vibration massage module 14B with vibration motor 66 and current emitter 58, Figs. 4-5 of Nichols; see the last three lines of [0034] and para. [0035] of Nichols).
Claims 4 and 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 17/705,300 in view of Nichols (2019/0262607). 
Regarding claim 4, although the claim language is not identical, claim 9 of copending Application No. 17/705,300 discloses all of claim 8 of 17/705,300 (see the claim 2 rejection above), and claim 9 further discloses wherein one of the first securement protrusion and the second securement recess includes female electrical contacts and the other of the first securement protrusion and second securement recess includes male electrical contacts, and wherein connection of the male electrical contacts and female electrical contacts provides electrical communication between the electrical source and the therapy module.
Regarding claim 7, although the claim language is not identical, claim 9 of copending Application No. 17/705,300 discloses all of claim 8 of 17/705,300 (see the claim 6 rejection above), and claim 9 further discloses wherein one of the first securement protrusion and the second securement recess includes female electrical contacts and the other of the first securement protrusion and second securement recess includes male electrical contacts, and wherein connection of the male electrical contacts and female electrical contacts provides electrical communication between the electrical source and the therapy module.
Regarding claim 8, the modified claim 9 of 17/705,300 and Nichols device does not specifically disclose the step of removing one therapy module and then attaching the other therapy module. However, the modified device has multiple interchangeable therapy modules that are rotated to be attached/detached (as taught by the twist-lock of Nichols) and it would have been obvious to one of ordinary skill in the art to remove and attach different therapy modules in order to provide different therapies.
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 17/705,300 in view of Nichols (2019/0262607). 
Regarding claim 5, although the claim language is not identical, claim 12 of copending Application No. 17/705,300 discloses all of claims 8-9 of 17/705,300 (see the claim 4 rejection above), and claim 12 further discloses wherein the male electrical contacts include four prongs, wherein two of the prongs provide electrical communication and two of the prongs provide data communication.

This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Simenhaus et al. (2009/0005631) discloses a related skin treatment device with detachable components. Ha (2012/0209357) discloses a related skin treatment device with detachable components. Danby et al. (2015/0005682) discloses a related reciprocating massage device with detachable components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785                                                                                                                                                                                             
/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785